Citation Nr: 0001050	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1976.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 1994 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
May 1997, the Board, inter alia, remanded the issues 
identified on the first page of this decision, in order to 
accomplish additional development of the evidence.  The case 
has been returned to the Board for further appellate review.

A personal hearing was held before the undersigned Member of 
the Board, sitting in New Orleans, in November 1996.


FINDINGS OF FACT

1.  A nexus between a current back disability and inservice 
back injury or disease is not shown.

2.  Sufficient evidence for an equitable disposition of the 
veteran's claim for a permanent and total disability rating 
for pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999), has been developed.

3.  The veteran has qualifying active service for pension 
benefits purposes.


4.  The veteran has a low back disorder that is 20 percent 
disabling, right leg impairment that is 20 percent disabling, 
residuals of stress fractures of both legs that are 
noncompensable, epigastric reflux that is noncompensable, 
syncopal episodes of unknown etiology that are 
noncompensable, and history of hypertension that is 
noncompensable.  The veteran's various disorders are 40 
percent disabling when considered on a combined basis.

5.  The veteran is 44 years old, has the equivalent of a high 
school education, and last worked as a truck driver in 
approximately 1992. 

6.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

7.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education and occupational history.


CONCLUSIONS OF LAW

1.  A claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes are not met.  38 
U.S.C.A. §§ 1155, 1502, 1521, and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, and 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disability

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, a review of the evidence reveals that a 
back disorder, classified most recently on examination as 
degenerative disc disease, is currently manifested.  The 
Board also notes that service medical records show complaints 
by the veteran of back pain, with an impression in March 1975 
of muscle strain and in July 1975 of "?? [p]robably 
[musculoskeletal] [p]ain." 

The Board accordingly finds that at least one of the three 
criteria enunciated by the Court in Caluza - the presence of 
a current disability - has been satisfied.  In addition, the 
Board finds, for the purpose of this discussion only, that a 
back disorder may have been manifested during the veteran's 
period of active service.  (In that regard, the Board notes 
that, notwithstanding his inservice complaints of back 

pain, the report of his service separation examination shows 
that he was clinically evaluated as normal in all pertinent 
aspects, and that a back problem was not identified at that 
time; the assumption made herein as pertains to an inservice 
back problem is solely for the purpose of this analysis.)  

However, even acknowledging the current manifestation of a 
back disorder, and assuming the inservice presence of a back 
problem, the Board must nonetheless conclude, based on 
application of the above legal and judicial standards, that 
the veteran's claim for service connection for a back 
disorder is not well grounded.  It must be emphasized that, 
under Caluza, all three criteria must be met.  The record is 
completely devoid of clinical evidence indicating that there 
is the requisite nexus, or link, between the veteran's 
current back disorder and any back problem that may have been 
present during service.  The medical evidence first indicates 
the presence of a back disorder, characterized at that time 
as chronic lumbar strain, in 1990, or more than 13 years 
subsequent to his separation from service.  Neither this 
evidence, nor any other record dated thereafter that pertains 
to the veteran's back disorder, shows that this disorder had 
been accorded treatment prior to 1990, or that its clinical 
presence as of that date was in any manner related to his 
active service; see 38 C.F.R. § 3.303(d) (1999).  It must 
also be noted that, while the veteran at his personal hearing 
furnished a history of back problems since service, a VA 
treatment record dated in 1991 shows that he indicated a 
history of low back pain for "several years."  Likewise, in 
1993, he indicated, pursuant to VA treatment, that he had a 
"10-year history of low back pain."  This evidence places the 
onset of low back problems, by the veteran's own admission 
during the course of seeking medical treatment, to a date at 
least 7 years subsequent to his separation from service.  The 
Board must therefore conclude that the continuity of 
symptomatology since service alleged by the veteran is 
refuted by the statements he himself made in clinical 
circumstances.  See 38 C.F.R. § 3.303(b) (1999).  Moreover, 
the veteran's contentions are of no probative value, inasmuch 
as he has not established that he has the necessary training 
or expertise to proffer medical conclusions or opinions; his 
assertions that there is a nexus or link between his service 
and his current back 

disorder are no more than unsubstantiated conjecture, and are 
of no legal merit.  Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In fact, the medical evidence demonstrates that any such 
nexus has been specifically refuted.  The Board notes that an 
addendum to the report of a December 1998 VA examination 
includes remarks by the examiner that it was "[u]nlikely that 
episode - 1975 - caused his current condition" and that "the 
episode - 1975 resolved [without] permanent pathology."  

In brief, the Board has found that there is no nexus or link 
between the veteran's active service and the fact that a back 
disorder is manifested at this time.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a back disorder could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim for service 
connection for this disorder is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 

claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
back disability, at any time.

II.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes, to Include Entitlement Under 38 C.F.R. 
§ 3.321(b)(2) (1999).

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any medical records of 
probative value that have not been associated with his claims 
folder.  Therefore, the duty to assist him in the development 
of his claim has been satisfied.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the appellant's willful misconduct.  Permanent and total 
disability exists when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b) and 4.15 (1999); Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992). T he Board notes, as a preliminary matter, 
that the veteran had qualifying active service for pension 
benefits purposes.

The Court has observed that permanent and total disability 
for pension purposes can be shown in two ways under VA 
regulations, which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992); see also Talley, 2 Vet. App. 282; 38 
U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17 (1999).

First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate 

diagnostic codes of VA's Schedule for Rating Disabilities 
(Schedule).  The "average person" standard is outlined in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a) and 4.15.  
This process involves rating each diagnosed disability under 
the appropriate diagnostic code; nonservice-connected 
disabilities are evaluated under the same criteria as 
service-connected disabilities.  The individual disability 
ratings for all disabilities are then combined pursuant to 
the combined ratings table in order to determine whether the 
appellant holds a combined 100 percent schedular evaluation 
for pension purposes.  See 38 C.F.R. § 4.25 (1999).  
Therefore, the Board's decision includes analysis of the 
appropriate rating to be assigned for each of the appellant's 
nonservice-connected disabilities.

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding him or her from 
securing and following substantially gainful employment.  38 
U.S.C.A. § 1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1999).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  However, even if the veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the appellant is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1999).

The Board attempts to determine the extent to which a 
claimant's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 and 4.10 
(1999).  It is necessary to evaluate the disability from the 

point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The medical record shows that the veteran has a variety of 
disorders that could impair his ability to secure and follow 
substantially gainful employment, or to follow a 
substantially gainful occupation.  These disorders, all of 
which were considered by the RO in its adjudication of the 
veteran's claim, are a low back disorder, the residuals of 
stress fractures of both legs, epigastric reflux, syncopal 
episodes of unknown etiology, and a history of hypertension.  
Service connection has not been established for these, or for 
any other, disorders.  In addition, reports of recent medical 
examinations show that a right leg disability is currently 
manifested, but the RO included the impairment resulting from 
this disorder in its evaluation of the veteran's low back 
disorder, which was characterized for rating purposes in 
March 1999 as "chronic low back pain, nerve root involvement 
right sciatica."  The report of the VA orthopedic examination 
conducted in December 1998 indicates that the right leg 
impairment attributed to sciatic nerve involvement may in 
fact be a residual of polio that occurred during the 
veteran's adolescence.  For the purposes of this discussion, 
the Board will assess the degree of right leg impairment as a 
disorder separate from the veteran's low back disorder, 
keeping in mind that a disability characterized as residuals 
of stress fractures of both legs has also been identified as 
one of the veteran's disorders; see 38 C.F.R. § 4.14 (1999).

Each of the veteran's diagnosed disabilities is discussed 
below.

A.  A Low Back Disorder

The report of the most recent clinical evaluation of the 
veteran's low back disorder, which was conducted by VA in 
December 1998, shows that he complained at that 

time of pain across his lower back with intermittent 
radiation of pain down the anterior aspect of his right thigh 
and leg.  Lumbar spine flexion was limited to 50 degrees, as 
compared to full or normal flexion of 95 degrees.  Extension 
was limited to 20 degrees, as compared to full or normal 
extension of 35 degrees.  Lateral bending was limited to 20 
degrees, bilaterally, as compared to full or normal lateral 
flexion of 40 degrees.  The report indicates a diagnosis of 
acquired degenerative disc disease.  

The Board finds that the low back impairment exhibited by the 
veteran warrants assignment of a 20 percent disability rating 
under the Schedule.  The limitation of lumbar spine motion 
demonstrated by the veteran is moderate in nature; under 
Diagnostic Code 5292, such impairment is 20 percent 
disabling.  Similarly, the intervertebral disc symptoms 
exhibited by him can best be described as moderate in nature, 
with recurrent attacks; under Diagnostic Code 5293, this 
degree of impairment is also deemed to be 20 percent 
disabling.  Neither the medical evidence nor the testimony 
furnished by him at his personal hearing warrants a finding 
that the criteria for a higher disability percentage (severe 
impairment, as would be manifested by recurrent attacks with 
intermittent relief) are satisfied.  

B.  Right Leg Impairment

The record is replete with evidence, both clinical and lay in 
nature, that attests to the presence of right leg impairment.  
As indicated by the above discussion, the RO, apparently 
relying on the medical evidence, has classified this 
impairment as a manifestation of "nerve root involvement 
right sciatica" associated with the veteran's low back 
disability.  The report of an October 1997 VA neurological 
examination, however, indicates that, while the veteran had 
evidence of an S1 radiculopathy, it "could equally well be a 
problem in the sciatic nerve itself."  Similarly, the report 
of the December 1998 VA orthopedic examination indicates 
impressions that the veteran's right lower extremity 
disability may be due to polio incurred during adolescence.  
It remains uncontroverted, however, that a right lower 

extremity disorder is currently manifested, notwithstanding 
the questions of its etiology.

The December 1998 VA examination report notes complaints by 
the veteran of radiating right leg and thigh pain, and 
intermittent right leg "dragging."  The report shows that, on 
examination, he stood with a cavus deformity on the right, 
and with the left hemi-pelvis about a half-inch above the 
right.  The right leg was found to be a half inch shorter 
than the left leg.  The right ankle reflex was absent.  The 
muscles of the right thigh were "slightly" smaller than those 
of the left thigh, while the muscles of the right leg were 
"noticeably" smaller than those of the left leg.  However, he 
was able to walk on his heels and toes, and demonstrated 
normal strength and sensation in both lower extremities.  
These findings are similar to those found by a VA neurologist 
in October 1997, who noted that right lower extremity 
strength was essentially 5/5 throughout, and that there were 
no sensory deficits.

The veteran's right leg impairment can most appropriately be 
rated, by analogy, under the criteria in the Schedule that 
pertain to sciatic nerve paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520; see also 38 C.F.R. § 4.20 (1999).  
Pursuant to these criteria, incomplete paralysis of the 
sciatic nerve that is productive of mild impairment is 10 
percent disabling.  Moderate incomplete impairment of the 
sciatic nerve is 20 percent disabling, while moderately 
severe incomplete impairment of the sciatic nerve is 40 
percent disabling.  Severe incomplete impairment of the 
sciatic nerve, with marked muscular atrophy, is 60 percent 
disabling.

The Board recognizes that muscular atrophy of the right leg 
has been noted on examination.  The Board, however, cannot 
conclude that this atrophy is marked in nature.  The report 
of the December 1998 VA examination indicates that the right 
leg was 6 cm (or approximately 2 1/2 inches) smaller in 
circumference than the left leg, and that the right thigh was 
1 cm (or approximately 3/8 of an inch) smaller than the left 
thigh.  It cannot, however, be found that the veteran's 
symptoms are productive of the severe impairment that would 
be exemplified by marked muscular 

atrophy.  To the contrary, the medical evidence clearly 
demonstrates that, while the right leg was shorter than the 
left leg, right leg sensations were normal, and that right 
lower extremity strength was not compromised.  The Board 
accordingly finds that the veteran's right leg impairment is 
productive of no more than moderate impairment, as would be 
reflected by a 20 percent disability rating.

C.  Stress Fracture Residuals, Both Legs

The Schedule stipulates, at 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999), that impairment of the tibia, manifested by 
malunion with slight knee or ankle disability, is considered 
10 percent disabling.  The medical evidence, however, does 
not demonstrate that any impairment specifically 
characterized as residuals of stress fractures of the legs 
(separate and distinct from the right lower extremity 
impairment discussed above; see 38 C.F.R. § 4.14) has been 
identified.  Neither the report of the December 1998 VA 
orthopedic examination, nor any other medical record, shows 
that any such residuals are manifested.  Since the evidence 
does not indicate that stress fracture residuals are 
productive of even slight knee or ankle disability, the Board 
therefore finds that such residuals are noncompensable.  See 
38 C.F.R. § 4.31 (1999).

D.  Epigastric Reflux

Under the Schedule, epigastric reflux or peptic ulcer disease 
is considered to be noncompensable if it is not at least mild 
in severity, as would be exemplified by recurring symptoms at 
least once or twice yearly.  38 C.F.R. §§ 4.31, 4.114, 
Diagnostic Code 7305.  A private medical record dated in 
August 1997 shows that an assessment of peptic ulcer disease 
was rendered, while a private medical record dated in 1990 
notes complaints of stomach cramps.  The clinical record, 
however, is devoid of any other findings of peptic ulcer 
disease, or of epigastric discomfort, notwithstanding 
complaints by the veteran of "acid reflux type burning" on VA 
examination in October 1997, and of "rare" food intolerance 
and "regurgitation if he bends over but that is the only time 
that it happens" on VA examination in 

November 1993.  It must therefore be concluded that the 
medical evidence does not demonstrate the occurrence of 
recurring symptoms, as shown in a clinical context, to the 
degree required for the assignment of a compensable 
disability rating for epigastric reflux.

E.  Syncopal Episodes

At the personal hearing held before the undersigned Member of 
the Board in November 1996, the veteran averred that he 
experienced repeated dizziness and loss of consciousness.  
The medical record, however, does not show that he has been 
accorded treatment for these complaints or show the presence 
of any disorder to which these problems have been attributed.  
Under the Schedule, at Diagnostic Code 6204 (which pertains 
to peripheral vestibular disorders), a disorder manifested by 
occasional dizziness warrants assignment of a 10 percent 
disability rating.  In the instant case, the Board must 
conclude, in the absence of clinical evidence demonstrating 
that the veteran's purported syncopal episodes are manifested 
on at least an occasional basis, that a compensable 
evaluation for such episodes is not appropriate.

F.  History of Hypertension

The report of the most recent clinical examination of the 
veteran's cardiovascular system, which was conducted by VA in 
October 1997, shows that his blood pressure was recorded as 
120/80, 120/80 sitting, 120/80 reclining, and 116/78 
reclining, and that diagnoses included previous history of 
hypertension, "normotensive now off medications."  Pursuant 
to the Schedule, hypertension of the degree manifested by the 
veteran in October 1997 (assuming, for the purpose of this 
discussion, that hypertension is in fact manifested) is 
deemed noncompensable.  Diagnostic Code 7101, which sets 
forth the criteria for evaluating hypertension, stipulates 
that diastolic pressure predominantly 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more that is controlled only by 
continuous use of medication, must be shown for the 

assignment of a compensable rating for hypertension.  The 
evidence does not demonstrate that the veteran's hypertension 
satisfies that criteria, and the Board accordingly finds that 
his hypertension must be considered noncompensable.

G.  Legal Analysis

In accordance with the provisions of 38 C.F.R. § 4.25 (1999), 
the veteran's various disabilities, as identified and 
evaluated above, are deemed to be 40 percent disabling when 
considered on a combined basis.  Assuming for discussion 
purposes that these disabilities are permanent, pursuant to 
38 C.F.R. § 4.17, these disabilities are objectively 
determined not to represent a 100 percent schedular 
evaluation in accordance with 38 C.F.R. § 4.15.  Accordingly, 
on the basis of the objective "average person" standard, a 
permanent and total disability evaluation is not warranted.  
Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
under 38 C.F.R. §§ 4.16(a) and 4.17.  The veteran's disorders 
are neither found to be 70 percent disabling on a combined 
basis, nor is any one of these disabilities deemed to be at 
least 40 percent disabling.  

Since the veteran does not meet the percentage requirements 
for disability pension benefits, consideration of entitlement 
to a permanent and total disability rating on an 
extraschedular basis under 38 C.F.R. §§ 3.321(b)(2) and 
4.17(b) is appropriate.  Under the "subjective" standard, 
the Board must determine whether the veteran is entitled to 
pension benefits based on subjective criteria, including age, 
education and occupational history.  38 C.F.R. §§ 3.321 and 
4.15 (1999).  In that regard, the Board notes that the 
veteran is currently 44 years old and has a GED (General 
Equivalency Diploma), which is the equivalent of high school 
education.  He has worked primarily as a truck driver.  He 
has indicated that he last worked in approximately 1992, and 
that he is currently unemployed. 

The Board finds that the veteran's various disabilities, when 
considered in light of his education, work experience and 
age, do not render him unable to secure and follow a 
substantially gainful occupation.  His primary (and only 
compensable) disorders are those of the low back and right 
lower extremity; it must be 

emphasized that, while he has also cited  intermittent 
"blackouts" (that is, syncopal episodes) as causing 
industrial impairment, the medical evidence does not reflect 
that any such episodes are of such severity as to be 
considered manifestations of a compensable disorder.  While 
his low back and right leg disorders may, in fact, preclude 
him from driving an 18-wheel truck, it must be pointed out 
that there are a wide variety of jobs that do not place 
significant stress on the low back or right leg.  Since the 
record shows that his cognitive skills are not impaired, the 
fact that his disabilities may impede his ability to stand 
and/or sit for prolonged periods does not mean that they 
impede his ability to obtain all forms of substantially 
gainful employment involving the ability to think and 
communicate.  The Board finds significant his testimony at 
his November 1996 personal hearing, where he indicated that 
he was interested only in employment that paid a certain 
minimal amount ($500) per week, and that he apparently did 
not pursue one job because "it didn't pay nothin', minimum 
wage if that."  This testimony leads the Board to conclude 
that the veteran could obtain what could be classified as 
substantially gainful employment; the fact that it may not 
meet his financial standards is irrelevant.  It must also be 
pointed out that the underlying question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can actually find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on the foregoing, the Board concludes that the 
veteran's various disabilities, when evaluated in association 
with his educational attainment, occupational background and 
age, do not preclude all kinds of substantially gainful 
employment, should he choose to seek such opportunities.  The 
Board finds particularly convincing the fact that the veteran 
has only two diagnosed disabilities that are, at most, 
moderately disabling; all of his other disabilities are shown 
by the medical evidence to be productive of such minimal 
impairment as to be noncompensable under VA's rating 
criteria.  Accordingly, the Board concludes that the 
preponderance of the evidence is against his claim of 
entitlement to a permanent and total disability rating for 
pension purposes, to include entitlement pursuant to 

38 C.F.R. § 3.321(b)(2) (1999).  The evidence, moreover, is 
not so evenly balanced that there is any doubt on this point 
that could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

A claim for service connection for a back disability is not 
well grounded, and is accordingly denied.  Entitlement to a 
permanent and total disability rating for pension purposes, 
to include entitlement under 38 C.F.R. § 3.321(b)(2) (1999) 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

